Citation Nr: 0027529	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  99-08 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a gunshot wound to the right lower leg with 
superficial nerve loss in distribution of common peroneal 
with loss of muscle bulk and scars.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from July 1965 to May 1969.

During the course of this appeal, the RO increased the 
evaluation of the veteran's PTSD from 30 percent to 
50 percent effective from July 8, 1997.  However, since the 
rating criteria provide for a higher evaluation for this 
disability, the appeal is continued.  Where there is no 
clearly expressed intent to limit an appeal, the RO is 
required to consider entitlement to all available ratings for 
that condition.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by depression, anger and 
rage, impaired social and work relationships, and a history 
of suicidal thoughts and attempts.  

2.  Residuals of a gunshot wound to the right lower leg with 
superficial nerve loss in distribution of the common peroneal 
nerve with loss of muscle bulk and scars are manifested by 
healed and nontender wounds with diminished sensation in the 
area.   

3.  Residuals of a gunshot wound to the right lower leg with 
superficial nerve loss in distribution of the common peroneal 
nerve with loss of muscle bulk and scars are also manifested 
by healed and nontender wounds with reduced muscle strength 
in the affected region.  


CONCLUSIONS OF LAW

1.  A disability rating of 70 percent for PTSD is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).

2.  A disability rating in excess of 20 percent for nerve 
impairment in distribution of the common peroneal resulting 
from a gunshot wound to the right lower leg is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.124a, 
Diagnostic Code 8521 (1999).

3.  A disability rating of 10 percent for reduced muscle 
strength resulting from a gunshot wound to the right lower 
leg is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.73, Diagnostic Code 5312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

Service connection for residuals of a gunshot wound to the 
right lower leg with superficial nerve loss and distribution 
of common perineal with loss of muscle bulk and scars was 
granted in March 1971 and assigned a 20 percent evaluation 
effective May 1969.  At that time, the RO considered the 
veteran's service medical records, which reflected an 
inservice incident in which the veteran's own gun discharged 
from the holster and injured him in the right leg.  A skin 
graft followed.  There was some fixation of the skin to the 
underlying muscles resulting in some impediment in the range 
of motion of the right ankle.  There was no nerve deficit or 
vascular involvement and the veteran's condition on discharge 
was essentially normal, with the exception of the scars on 
the right leg.  

A private neurological examination dated in April 1988 
disclosed an impression of mononeuritis multiplex and myalgia 
paresthetica on the right side based on a nerve conduction 
study and an electromyography.  Also noted was some weakness 
of the anterior tibialis and extensor hallucis on the right 
side, with depressed reflexes on right ankle jerk.  

Service connection for PTSD was granted in a rating decision 
dated in June 1997; a 30 percent evaluation was assigned 
effective from August 15, 1996.  At that time, the RO 
considered the veteran's service medical records and a 
December 1996 VA hospital report, which reflects a diagnosis 
of PTSD and depression related to life-threatening events in 
Vietnam and associated symptomatology, such as 
hypervigilance, social detachment, and nightmares.  Also 
considered were extracts from service personnel records and a 
personal statement.  

VA outpatient mental health records and other outpatient 
records dated in 1997 reflect treatment for ongoing PTSD 
symptomatology.  In a January 1997 record, the veteran 
complained of throbbing pain in the right leg.  Noted is a 
diagnosis of chronic compartment syndrome/gout.  In a June 
1997 record, the veteran expressed problems at work and 
indicated that his medications were not effective.  The 
veteran was working part time for the U. S. Postal Service at 
that time.  There were no signs of suicidal or homicidal 
ideation, but the veteran expressed periods of anger and 
problems at home.  He attended anger management sessions and 
participated in other skill-building groups.  In a July 1997 
record, the veteran complained of pain in the right knee and 
leg and requested a brace for support.

In an October 1997 statement from the Vet Center, the 
therapist noted that major complaints consisted of extreme 
anxiety, isolation, sleep disturbance, anger, and an 
inability to cope with family matters and work induced by his 
trauma in Vietnam.  The veteran had reduced his work schedule 
from 30 hours per week to 24 hours weekly.  Also noted is 
that the increase in medication at that time for anxiety 
appeared to be indicative of the veteran's chronic 
psychological issues and conflicts.  

A VA medical examination related to the muscles was conducted 
in April 1998, at which time the veteran's main complaints 
were of weakness and ankle instability.  The U. S. Postal 
Service continued to employ the veteran.  On examination, the 
examiner noted a normal gait.  Also noted is that the wound 
was healed and nontender to palpation.  The skin graft was 
also healed.  The veteran had diminished sensation over the 
dorsum of the foot in the region of the superficial peroneal 
nerve.  Further, there was some weakness against manual 
muscle testing in the anterior tibialis.  Range of motion 
from 10 degrees of dorsiflexion to 35 degrees plantar 
flexion; inversion and eversion were normal.  There was no 
evidence of instability in the ankle on testing of the 
ligaments.  X-ray studies of the lower leg were normal.  The 
impression was status post gunshot wound, right anterior 
compartment, lower leg, service-connected with superficial 
nerve transection and moderate weakness in the muscle groups 
in question. 

In VA examination conducted in May 1998, the veteran reported 
that he had been threatened with suspension from work for 
excessive use of leave.  Also, he was having trouble with 
supervisors and coworkers.  He was in the process of divorce 
for the third time.  He reported nightmares and flashbacks 
two to three times per week.  When asked about his job 
history, the veteran reported approximately twenty different 
jobs between 1969 and 1994, the longest of which was with the 
Department of Corrections for eight years as a security 
guard.  

The veteran reported that he had been married for the first 
time for eight years and the second time also for eight 
years.  He reported that he was unable to deal with ordinary 
problems.  He married for a third time, had financial 
difficulties, was unemployed for a year, and filed 
bankruptcy.  At the time of examination, the veteran was 
living with his wife, and worked between 20 and 36 hours per 
week.  He stated that he did not get along with his wife's 
daughter and that when he was not working, he wanted no 
noise.  He liked to fish and hunt, but was limited due to 
finances.  Also, he had conflicts with his wife about 
religion.  He reported having no friends or social 
activities.  

The veteran reported being angry and sad almost every day.  
He slept between two and four hours a night, had few 
interests, and sometimes did not feel good about himself.  He 
had trouble concentrating, his energy was low, and his 
appetite fluctuated.  The veteran reported that he last 
contemplated suicide in 1994 when after a few beers, he put a 
gun to his head.  The veteran stated that he was not 
interested in talking about his Vietnam experiences and that 
he could not tolerate Vietnamese people.  

On examination, the examiner noted that the veteran was 
detached and distant, made poor eye contact, and was vague in 
his recitation of his past.  His speech was normal and there 
were no psychomotor abnormalities.  His mood was dull and his 
affect blunted, appropriate to his thoughts.  The veteran's 
thought process was coherent and he had no psychotic 
symptoms.  At the time of the interview, the veteran showed 
no signs of homicidal or suicidal ideation.  Further, he 
could repeat three words immediately, but only after five 
minutes, and he could perform serial seven subtractions 
without difficulty.  His fund of information was deemed 
impaired.  The diagnoses were PTSD and chronic and major 
depressive disorder, in partial remission with medication.  

VA outpatient records and progress notes extending from 
September to November 1998 are of record.  In September 1998, 
the veteran complained of continued problems at home.  He had 
deteriorated mentally, was still working part-time.  The 
examiner noted that he was oriented in all aspects, his mood 
was subdued and depressed, consistent with his affect, his 
thoughts were clear and logical, and that he denied any 
homicidal or suicidal intentions.  His memory was also 
intact.  His diagnosis was affective disorder, not otherwise 
specified, PTSD, personality disorder not otherwise 
specified, and a Global Assessment of Functioning (GAF) score 
of 40 was assigned.

VA progress note dated in November 1998 reveals gradually-
increasing symptomatology associated with PTSD.  The veteran 
was working part-time.  He reported periods of anger and 
constant conflicts with his wife that brought near physical 
assault.  The veteran's medication was increased and his mood 
improved from the prior examination.  The veteran was 
experiencing more flashbacks and nightmares, had no social 
activities and tended to stay home other than work.  

On examination, the examiner noted that the veteran was 
oriented to time, place, person, and situation, and had good 
eye contact.  His thoughts were clear and logical; he denied 
hallucinations, delusions, and homicidal and suicidal 
ideation.  Memory for recent and remote events appeared to be 
intact.  The impressions rendered were PTSD, affective 
disorder not otherwise specified, and a GAF score of 40.

In a Vet Center statement dated in November 1998, the 
therapist noted an overall poor prognosis.  Noted were 
minimal positive changes since the last session in October 
1997.  Primary issues were reexperiencing Vietnam combat 
events through nightmares, chronic depression, limited coping 
mechanisms to control anger, rage, and hostility, past 
suicidal and homicidal ideations, social isolation, poor 
concentration and inability to focus, and chronic mood 
swings.  A GAF score of 40 was indicated.  

VA outpatient psychiatric records dated from February to 
March 1999 reveal severe PTSD with increasing symptoms.  The 
psychiatrist recommended that the veteran stay home from work 
for two weeks.  In March 1999, the veteran was dressed in 
full combat fatigues during his session and complained of 
stress related to the situation in Kosovo.  He was angry with 
the Government for ordering troops to war.  He had separated 
from his wife and had been drinking more lately, although he 
did not drink everyday.  On examination, the examiner noted 
appropriate eye contact, normal speech, irritable affect and 
depressed mood; the veteran's thought process was logical and 
goal-directed, and thought content was without suicidal or 
homicidal ideation, hallucinations, or delusions.  His 
concentration and memory were normal and his insight and 
judgment were good.  The impressions rendered were affective 
disorder not otherwise specified, PTSD, and personality 
disorder not otherwise specified with a GAF score of 33.  The 
examiner noted that the veteran was not actively suicidal or 
homicidal.  

A February 1999 letter from the veteran's manager at the U. 
S. Postal Service discloses that the stress involved with the 
responsibilities of the veteran's supervisorial position 
became more than the veteran could handle, and as such, he 
was asked to step down from the position and return to a non-
supervisory job.  Overall, the manager stated that the 
veteran was known to have bouts of anger around other 
employees and was unable to accept changes in the operation.  
Further, the veteran took sick leave on too many occasions.


II. Pertinent Law and Regulations

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Each disability must be viewed in relation to its history 
with an emphasis placed on the limitation of activity imposed 
by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.

When evaluating a mental disorder, the agency of original 
jurisdiction must consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a).  The agency of original 
jurisdiction shall assign a rating based on the entire 
evidence of record that bears on occupational and social 
impairment rather than merely on the examiner's assessment of 
the level of disability identified during the examination.  
Id.  When evaluating a mental disability, the agency of 
original jurisdiction will consider the extent of social 
impairment, but may not assign an evaluation based merely on 
this factor.  38 C.F.R. § 4.126(b).

Pursuant to the regulations currently in place, a 50 percent 
evaluation is assigned for PTSD when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).

To warrant a 70 percent evaluation under this diagnostic 
code, the veteran must provide evidence of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation, 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure or relevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
situation); inability to establish and maintain effective 
relationships.  38 C.F.R.  § 4.130, Diagnostic Code 9411.

A rating of 100 percent for PTSD is warranted in those 
situations in which the veteran's mental disability rises to 
a state of total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communications; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R.  § 4.130, Diagnostic Code 9411.

Residuals of a gunshot wound to the right lower leg with 
superficial nerve loss in distribution of common peroneal 
with loss of muscle bulk and scars is rated pursuant to 
Diagnostic Code 8521 under the Schedule of Ratings for 
neurological conditions and convulsive disorders.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8521.  Under that diagnostic code, 
a 20 percent evaluation is assigned for incomplete paralysis, 
moderate in nature.  A 30 percent rating is appropriate for 
incomplete paralysis with severe symptomatology.  Where the 
paralysis is complete, a 40 percent evaluation is appropriate 
for foot drop and slight drop of first phalanges of all toes; 
cannot dorsiflex the foot, extension (dorsal flexion) of 
proximal phalanges of toes lost; abduction of foot lost, 
adduction weakened; anesthesia covers entire dorsum of foot 
and toes.  

Under 38 C.F.R. § 4.10, in cases of functional impairment, 
evaluations are to be based upon the lack of usefulness, and 
medical examiners must furnish a full description of the 
effects of the disability upon the veteran's ordinary 
activity; this requirement is in addition to the etiological, 
anatomical, pathological, and prognostic data required for 
ordinary medical classification.

In cases involving musculoskeletal disability, the elements 
to be considered include the ability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  38 C.F.R. 
§ 4.40.  The examinations upon which the ratings are based 
must adequately describe the anatomical damage and functional 
loss with respect to these elements.  Id.  The functional 
loss may be due to pathology such as absence of bone or 
muscle, deformity, or pain, supported by adequate 
pathological studies.  Id.  Weakness of the affected area is 
also for consideration.  Id. 

Where there is a question as to which of two evaluations 
applies to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (1999).

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  38 C.F.R. 
§ 4.55 (1999).  See also Esteban v. Brown, 6 Vet. App. 259 
(1994) (separate schedular evaluations warranted where 
applicable diagnostic codes apply to different manifestations 
of the same disability).  

Diagnostic Code 5312 specifies that Muscle Group XII 
functions in the dorsiflexion and extension of the toes and 
in the stabilization of the arch.  A 20 percent rating is 
assigned when there is moderately severe disability.  A 
maximum of 30 percent is awarded when there is severe 
disability.  38 C.F.R. § 4.73, Diagnostic Code 5312.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).  Evaluation of muscle injuries as slight, moderate, 
moderately severe, or severe, is based on the type of injury, 
the history and complaints of the injury, and objective 
findings.  38 C.F.R. § 4.56(d).

Moderately severe muscle disability results from a through- 
and-through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  Service or other records should 
show hospitalization for a prolonged period for treatment of 
the wound, reflect consistent complaints of cardinal signs 
and symptoms of muscle disability, and, if present, reveal 
evidence of inability to keep up with work requirements.  
Objective examination should reveal entrance and (if present) 
exit scars indicating the track of missile through one or 
more muscle groups. In addition, there are indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  

Severe muscle disability occurs when there was a through-and- 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  Records 
should show hospitalization for a prolonged period for 
treatment of the wound, consistent complaints of cardinal 
signs and symptoms of muscle disability worse than those 
shown for moderately severe muscle injuries, and, if present, 
evidence of inability to keep up with work requirements.  

Objective evidence of severe muscle disability includes 
ragged, depressed, and adherent scars indicating wide damage 
to muscle groups in missile track.  Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  
Additional signs of severe muscle disability, when present, 
include:  X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile; adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle; diminished 
muscle excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in the track of the missile; and 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.  

III. Analysis

This veteran maintains that he is entitled to increased 
disability evaluations for his PTSD and residuals of a 
gunshot wound to the right lower leg.  As a preliminary 
matter, the Board notes that a claim for an increased 
evaluation for a service-connected disability is well 
grounded if the veteran asserts that he has increased 
disability.  38 U.S.C.A. § 5107(a) (West 1991); see also 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Thus, 
initially, the Board finds that this veteran has established 
well grounded claims in that he has asserted increased 
severity in symptomatology associated with PTSD and increased 
disability related to residuals of a gunshot wound to the 
right lower leg with superficial nerve loss in distribution 
of common peroneal with loss of muscle bulk and scars.  
38 U.S.C.A. § 5107(a).  Further, in this veteran's claim the 
present level of disability is of primary concern.  Although 
a review of the recorded history of a disability is required 
to make the most accurate evaluation, past medical reports do 
not have precedence over current findings.  38 C.F.R. § 4.2; 
see also Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

As for the veteran's PTSD claim, the clinical evidence of 
record substantiate impairment for an increased rating to 
70 percent pursuant to Diagnostic Code 9411.  Overall, the 
veteran has presented medical evidence of severely impaired 
familial, social, and work relationships, conflicts in his 
work setting and the need to reduce his work hours and change 
his position, chronic depression, anger, rage, irritable 
affect and chronic mood swings, and a history of suicidal 
intent.  Over time, the record supports that symptomatology 
associated with the veteran's PTSD has intensified and the 
prognosis remains poor.  Thus, in view of the evidence of 
record, the Board has determined that the veteran's 
disability picture more nearly approximates the rating 
criteria for a 70 percent evaluation.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

Nonetheless, the veteran's mental disability is not 
productive of impairment required for a total evaluation of 
100 percent.  While the veteran does experience significant 
problems in his job, he is able to work on a part-time basis.  
Furthermore, there is no evidence of gross impairment in 
thought processes or communications; persistent delusions or 
hallucinations; inappropriate behavior, or a persistent 
danger of hurting himself or others.  Thus, the evidence does 
not support the highest evaluation of 100 percent under these 
particular factual circumstances.  38 C.F.R.  § 4.130, 
Diagnostic Code 9411.

Residuals of a gunshot wound 

Residuals of a gunshot wound to the right lower extremity 
currently are evaluated at 20 percent under the rating 
criteria pursuant to Diagnostic Code 8521.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8521.  A 20 percent evaluation 
corresponds with moderate symptoms of incomplete paralysis 
under these criteria.  In view of the most recent clinical 
data of record, the Board is of the opinion that the evidence 
reveals no more than moderate impairment.  Upon the April 
1998 VA examination, the veteran had diminished sensation 
over the dorsum of the foot in the region of the superficial 
peroneal nerve and some weakness in the area as well.  The 
examiner characterized the disability as superficial nerve 
transection and moderate weakness, however.  There is no 
indication of the presence of foot drop or drop of the 
phalanges, inability to dorsiflex, extend, or abduct the foot 
or toes, as is required for the highest schedular rating of 
40 percent.  Furthermore, there is no indication that the 
level of nerve impairment suffered by the veteran rises to 
the level of "severe," which would warrant the assignment 
of a 30 percent disability rating.  The veteran himself does 
not complain of symptoms other than some diminished sensation 
and ankle instability.  Based upon our review of all the 
evidence of record, it is the opinion of the Board that the 
currently-assigned 20 percent disability rating under 
Diagnostic Code 8521 most nearly approximates the level of 
nerve impairment resulting from the residuals of the gunshot 
wound to the right lower leg and that the preponderance of 
the evidence is against a higher rating.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

Even though one injury may potentially be evaluated utilizing 
several different provisions of the rating schedule, 
governing regulation provides that that evaluation of the 
same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14.  The Court has echoed this principle as 
follows:  "Implicit within [the language of 38 U.S.C.A. 
§ 1155] is the concept that the rating schedule may not be 
employed as a vehicle for compensating a claimant twice (or 
more) for the same symptomatology; such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  In assigning the proper rating, then the VA must 
seek to accurately reflect the actual level of impairment 
arising from a disability.  "The critical element [in 
determining whether appellant's disabilities may be rated 
separately] is [whether any] of the symptomatology for any 
one of these . . . conditions is duplicative of or 
overlapping with the symptomatology of the other . . . 
conditions."  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Specifically, in view of the veteran's gunshot wound and 
indication of some muscle weakness, consideration of 
Diagnostic Code 5312 is appropriate.  As noted above, 
clinical records disclose complaints of occasional pain, 
weakness, and instability of the right ankle.  Upon 
examination, there was no evidence of ligamentary 
instability, although the VA examiner identified moderate 
weakness in the affected muscle groups.  The veteran is not 
currently in receipt of a disability rating for muscle 
impairment resulting from the inservice gunshot wound and 
upon review, the Board is confident that the veteran's 
muscular impairment does not overlap with his nerve 
impairment.  The moderate muscular weakness identified by the 
VA examiner does not overlap with the nerve impairment 
resulting from the same injury, as each type of impairment 
causes different symptomatology.  Thus, the Board is of the 
opinion that the evidence supports a grant of a separate 
10 percent disability rating for moderate muscle weakness of 
Muscle Group XII under the provisions of 38 C.F.R. § 4.73, 
Diagnostic Code 5312.


ORDER

Entitlement to an evaluation of 70 percent for PTSD is 
granted, subject to the controlling laws and regulations 
governing the payment of monetary awards.

Entitlement to an evaluation in excess of 20 percent for 
residuals of a gunshot wound to the right lower leg with 
superficial nerve loss in distribution of common peroneal is 
denied.  

Entitlement to a separate 10 percent evaluation for residuals 
of a gunshot wound to the right lower leg with muscle 
weakness is granted, subject to the controlling laws and 
regulations governing the payment of monetary awards.  




		
	Heather J. Harter 
	Acting Veterans Law Judge
	Board of Veterans' Appeals




	(CONTINUED ON NEXT PAGE)



 



